internal_revenue_service number release date index numbers -------------------- --------------------------- ------------------------------------------------- ----------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number -------------------- refer reply to cc corp b05 plr-121680-11 date august ty ----------------------- ty ----------------------- legend parent sub ------------------------------------------------- ------------------------------------------------------------- ---------------------- ------------------------------------ ---------------------- return preparer ------------------------------ date1 date2 date3 date4 ---------------- ----------------------- ----------------------- --------------------- dear -------------- this letter responds to your request dated date on behalf of parent requesting a ruling that the commissioner determine under sec_1_1502-75 of the income_tax regulations that sub joined in the making of the initial consolidated federal_income_tax return filed by parent for parent’s taxable_year ending date2 the information submitted in that request and in subsequent correspondence is summarized below plr-121680-11 summary of facts parent acquired all of the stock of sub on date1 prior to its taxable_year ending date2 parent filed its federal_income_tax returns as a standalone corporation parent engaged return preparer its paid tax preparer for prior years to prepare its return for its taxable_year ending date2 and to provide tax_advice to parent parent timely filed a form_1120 u s_corporation income_tax return that included all of sub’s items of income gain deductions and loss arising after date1 a form_851 affiliations schedule identifying sub was attached to the return parent’s return did not have the consolidated box checked on the face of the return and it did not have attached a form_1122 authorization and consent of subsidiary_corporation to be included in a consolidated_income_tax_return for sub parent’s return included a form_966 corporate dissolution or liquidation schedule that erroneously stated that sub liquidated during parent’s taxable_year ending date2 no separate_return was filed for sub for any period after date1 all of sub’s items of income gain deductions and loss were also included on parent’s federal_income_tax returns for all of its taxable years after its taxable_year ending date2 on or around date4 it was discovered that although parent owned sub and two later-acquired subsidiaries no form_1122 had been filed in any prior year for parent’s affiliated_group_of_corporations the statute_of_limitations with respect to parent’s tax returns for its taxable years ending date2 and date3 have expired representations parent has made the following representations a b c d except for the failure to timely file forms parent and sub were each eligible to file a consolidated federal_income_tax return with parent as the common parent for the taxable_year ending date2 the income gain loss and deductions for sub for the taxable years ending date2 and thereafter were included in the federal_income_tax return filed by parent as if parent were the parent of a consolidated_group that included sub sub did not file a separate_return for any taxable_year that included a date after its acquisition by parent parent filed an affiliations schedule form_851 to include sub in its tax_return for the tax_year ending date2 plr-121680-11 applicable law sec_1_1502-75 provides that a group which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member during any part of the taxable_year for which the consolidated_return is to be filed consents in the manner provided in sec_1_1502-75 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for the filing of the common parent’s return sec_1_1502-75 provides that the consent of a corporation referred to in paragraph a of this section shall be made by such corporation joining in the making of the consolidated_return for such year a corporation shall be deemed to have joined in the making of such return for such year if it files a form_1122 in the manner specified in sec_1_1502-75 sec_1_1502-75 provides that if a member of the group fails to file form_1122 the commissioner may under the facts and circumstances determine that such member has joined in the making of a consolidated_return by such group the circumstances among others that will be taken into account in making this determination include i whether or not the income and deductions of the member were included in the consolidated_return ii whether or not a separate_return was filed by the member for that taxable_year and iii whether or not the member was included in the affiliations schedule form_851 sec_1_1502-75 provides that the consolidated_return shall be made on form_1120 for the group by the common parent_corporation the consolidated_return with form_851 attached shall be filed with the district_director with whom the common parent would have filed a separate_return sec_1_1502-75 provides that if under the provisions of sec_1 a a group wishes to file a consolidated_return for a taxable_year then a form_1122 must be executed by each subsidiary for the taxable years to which this ruling is relevant the group must attach either executed forms or unsigned copies of the completed forms to the consolidated_return if the group submits unsigned forms with its return it must retain the signed originals in its records in the manner required by sec_1_6001-1 form_1122 is not required for a taxable_year if a consolidated_return was filed or was required to be filed by the group for the immediately preceding year ruling plr-121680-11 based solely on the information submitted and representations made we rule that sub will be treated under sec_1_1502-75 as if it had filed a form_1122 with parent's consolidated federal_income_tax return for the taxable_year ending date2 and thus sub will be treated as having joined in the making of the consolidated_return for such year sec_1_1502-75 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _alfred c bishop jr ____________ alfred c bishop jr branch chief branch office of associate chief_counsel corporate cc
